                                                                               FILED
                                                                        U.S. DISTRICT COURT
                                                                            AUGUSTA

                       UNITED STATES DISTRICT COURT
                                                                       20l9SEPr3 PH2:33
                      SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION
                                                                       CLSRiL.
                                                                            SO.^.TSi    i":

IN RE:
                                            Case Nos.:

LEAVE OF ABSENCE REQUEST
                                                         CR118-042, M . McNatt
HENRY W. SYMS, JR.
                                                         CR118-089, T. Thomas
October 9, 2019 through October 11,
                                                         CR119-005, N. Herrington
2019
                                                         CR119 ■017, L.   Finley, Jr.
                                                         CR119 ■026,   J. Bogans'
                                                         CR119 •028,   C. Devore
                                                         CR119 ■038,   E. Smith, III
                                                         CR119 ■039,   R. Williams
                                                         CR119 ■050,   B. Whitehead
                                                         CR119 ■062,   T. Comer .
                                                         CR119 ■064,   D. McFarlin
                                                         CR119 ■075,   D. Shanks
                                                         CR119 ■082,   M . McNatt
                                                         CR119 ■085,   F. Brown
                                                         CR119 ■096,   A. Brinson
                                                         CR119 ■101,   D. Shanks'



                                      ORDER


         Upon consideration of the Motion for Leave of Absence filed by the United

 States of America in the above-cited cases on behalf of Assistant United States

 Attorney Hemy W. Syms, Jr. for the dates of October 9, 2019 through October 11,

 2019 for family vacation; same is hereby GRANTED.

         This           of                        . 2019.




                                       CHIEFTTOGE J. RANDAL HALL
                                          IITED>STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
